Opinion filed January 20,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00269-CV
                                                    __________
 
                                    APRIL
CAMPBELL, Appellant
 
                                                             V.
 
                                   JOHN
M. CAMPBELL, Appellee

 
                                   On
Appeal from the 220th District Court
 
                                                        Comanche
County, Texas
 
                                            Trial Court
Cause No. CCDV-08-170-08
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final decree of divorce.  The trial court signed the decree
on August 23, 2010.  Appellant, April Campbell, has timely filed a notice of appeal and paid the required filing fee.  Additionally, a reporter’s record has
been filed.  However, a clerk’s record has not been filed.  We dismiss the
appeal for want of prosecution.
The
clerk of the trial court has notified this court that appellant has neither filed
a written designation specifying the matters to be included in the clerk’s
record nor made arrangements to pay for the clerk’s record.  On October 19,
2010, the clerk of this court wrote appellant and requested that she forward
proof that she had filed a designation of the clerk’s record and made
arrangements to pay for the clerk’s record.  On November 19, 2010, the clerk of
this court again wrote appellant and requested that she forward proof that she
had filed a designation of the clerk’s record by November 29, 2010, and had made
arrangements to pay for the clerk’s record by December 3, 2010.   The clerk’s
letter of November 19, 2010, additionally informed appellant that the failure
to provide the requested proof by the dates indicated could result in the
dismissal of this appeal.  There has been no response to the clerk’s letter of
November 19, 2010.  
The
failure to file the clerk’s record appears to be due to appellant’s acts and
omissions.  Therefore, pursuant to Tex.
R. App. P. 37.3(b) and 42.3(b), the appeal is dismissed for want of
prosecution.
 
            
                                                                                    PER
CURIAM
 
January 20, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.